Citation Nr: 0001178	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for neurological tremors as a result of 
treatment by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1949 to July 1950 
and from October 1950 to April 1952.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1997, at which time it was 
remanded for further development.  Following that 
development, the VARO in Muskogee, Oklahoma, confirmed and 
continued its denial of entitlement to compensation benefits, 
under the provisions of 38 U.S.C.A. § 1151, for neurological 
tremors as a result of treatment by VA.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The preponderance of the evidence fails to demonstrate 
that the neurological tremors are the result of VA medical 
treatment or were chronically worsened by such treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, under 
the provisions of 38 U.S.C.A. § 1151, for neurological 
tremors have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 and Supp. 1999); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his tremor is a side effect of 
medication (Encainide and/or Flecainide) prescribed by VA for 
the treatment of his cardiovascular problems.  Therefore, he 
maintains that compensation is warranted in accordance 
38 U.S.C.A. § 1151.  

The veteran's claim for benefits under 38 U.S.C. § 1151 was 
received before October 1, 1997.  As such, his claim must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.

Under 38 U.S.C.A. § 1151 (effective prior to October 1, 
1997), where, as here, there is no willful misconduct by the 
veteran, additional disability resulting from VA medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  However, not 
every additional disability that occurs during or following 
VA medical treatment is compensable.  There must be actual 
proof that the additional disability is the result of VA 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  Indeed, compensation is not warranted for the 
continuance or natural progress of a disease or injury, or 
for the "necessary" consequences of properly administered 
treatment to which the veteran consented.  38 C.F.R. § 
3.358(b)(2)(c)(3). "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358(c)(3).  These regulations 
have been found to properly implement the statute.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for an 1151 claim to be well grounded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury or disease as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460, 
464 (1999).  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In this case, competent clinical evidence of record shows 
that the veteran currently has a tremor of his upper 
extremities.  Although he reports that such tremor dates back 
to the mid-to-late 1950's, the clinical record does not show 
the presence of a tremor until the 1980's.  In either event, 
competent clinical evidence of record suggests that such 
tremor could possibly have been caused/aggravated by 
medication which was prescribed for him by VA in the 1980's 
during treatment for arrhythmia (See, e.g., reports of VA 
examinations, dated in May 1995 and September 1998).  While 
sufficient to render the claim well grounded, such evidence 
is not dispositive of the issue.  Indeed, the preponderance 
of the evidence fails to demonstrate that the veteran's 
tremor is related to VA medical treatment, including the 
prescribed medication.

The veteran has presented extensive evidence in support of 
his claim, including VA treatment records, dated from July 
1986 to May 1998; reports of VA examinations, dated in July 
1993, May 1995, and September 1998; a report from the 
Essential Tremor Clinical and Research Center at the 
University of Kansas Medical Center, dated in September 1996; 
and other records and reports from the University of Kansas 
Medical Center, dated from December 1997 to April 1998, 
including the report of January 1998 and May 1998 left brain 
thalamotomies performed to alleviate his chronic intention 
tremor.  

The clinical evidence of record establishes that in the mid-
to-late 1980's, VA prescribed Encainide and Flecainide for 
the treatment of the veteran's cardiac arrhythmia.  Encainide 
was discontinued in February 1988.  At that time, however, 
his clinical records were negative for any evidence of 
tremors associated with use of Encainide.  In April 1988, it 
was clinically noted the veteran complained of "having the 
shakes" since starting Flecainide.  Flecainide was continued 
at that time when the impression was doing well with 
Flecainide without increased shakiness.  He was referred to a 
VA neurology clinic for tremors two days later.  On 
evaluation by a VA neurology clinic in May 1988, it was noted 
that the then 57 year old veteran reported his tremors began 
at age 25 years.  He felt his medication, Flecainide, 
increased the tremors.  The assessment was intention tremor, 
possibly familial.  The examiner noted a plan to discuss 
treatment of the tremor with staff to consider Flecainide and 
possible use of Beta Blocker or other treatment.  On follow-
up at the neurology clinic in June 1988, the examining 
physician's assistant noted that tremor was a reported side 
effect of Flecainide in 4 - 5 percent of cases.  It was also 
noted that the veteran's tremor had existed prior to 
initiation of Flecainide treatment.  An August 1988 cardiac 
clinic note reported discontinuation of Flecainide was 
planned for September 6th as his last dose would be September 
5th.  Probable familial tremor was noted when the veteran was 
seen at a VA endocrine clinic on September 8, 1988 when it 
was noted the veteran was currently on no medication, and had 
stopped Flecainide on September 5.  The veteran complained of 
worsening of tremor after eating.  The impressions included 
tremor.  Clinical treatment reports dated from November 1988 
reflect continued tremor.

In May 1995, a VA examiner acknowledged that Encainide and 
Flecainide could cause tremors but noted that such tremors 
would have been completely reversible when the medication was 
stopped.  The examiner noted that the veteran's tremors 
continued after the medication was stopped; and, therefore, 
he concluded that there was no etiologic relationship between 
the veteran's tremors and the medication prescribed for 
arrhythmia in the 1980's.  There is no competent evidence to 
the contrary; and therefore, there is no basis on which to 
conclude that the veteran's tremors had their onset as a 
result of the noted medication.

The primary thrust of the veteran's contentions is that his 
pre-existing tremor was chronically worsened by Encainide and 
Flecainide and that compensation is, therefore, warranted on 
the basis of aggravation.  In September 1998, a VA neurologic 
examiner reported that the veteran's tremors were probably 
exacerbated by that medication but could not say that it had 
resulted in a permanent increase in the tremors.  Rather, the 
examiner stated that the tremors would have naturally 
worsened over a 5 to 10 year period.  That opinion was 
supported by an assistant professor of neurology also 
associated with VA.  Moreover, in May 1995, a VA cardiac 
examiner concluded that the veteran's tremor was unrelated to 
cardiac arrhythmia or the treatment for that disorder.  In 
fact, the only reports that the veteran's preexisting tremor 
was chronically worsened by the medication prescribed by VA 
come from the veteran.  As noted above, however, he is not 
qualified to render opinions which require medical expertise.  
Espiritu.  Accordingly, compensation is also not warranted 
for tremors on the basis of aggravation.


ORDER

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for neurological tremors as a result of 
treatment by VA is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

